DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US Pub. No. 2015/0062907 A1).
As to claim 1, Ng et al. teaches a light-emitting diode (LED) filament structure, comprising: a substrate (#310 in Fig. 3A and in ¶ [0045]); 5an LED chip unit (#320 in Fig. 3A and in ¶ [0045], LED discussed throughout) disposed on said substrate and including at least one first LED chip and at least one second LED chip spaced apart from each other, said at least one first and at least one second LED chips emit respective excitation lights (#398a and #399a in Fig. 3A and Fig. 3B and in ¶ [0046]); wherein each of said at least one first and second LED chips has an exposed surface devoid of a contact with the substrate (top surface, the one which emits light); 10a first chromic layer (#330 in Fig. 3A and in ¶ [0045]) covering said exposed surface of one of said at least one first LED chip and said at least one second LED chip (#330 over the top emitting surface of the #320 in Fig. 3A); and a light conversion layer (#360/362 in Fig. 3A and in ¶ [0045]) disposed on and covering said LED chip unit and said first chromic layer (Fig. 3A), said light conversion layer including a light conversion material (¶ [0049]), 15wherein said first chromic layer is configured to transition between an inactivated state and an activated state (¶ [0047], [0053]); wherein in the inactivated state, said first chromic layer 20prevents the excitation light emitted from said one of said at least one first and second LED chips from passing therethrough (¶ [0047]), and the excitation light emitted from the other one of said first and second LED chips passes through said light conversion layer and 25excites said light conversion material to emit a first excited light (¶ [0049]), and in the activated state, said first chromic layer23 allows the excitation light emitted from said one of said at least one first and second LED chips to pass therethrough (Fig. 3A and related description), and the excitation lights emitted from said at least one first and second LED chips pass through said light 5conversion layer and excite said light conversion material to obtain a second excited light having a color temperature different from that of said first excited light (¶ [0049], shifted color temperature in the spectra of 398c and 399c).  
In the cited embodiment of Ng, the excitation lights are said to be substantially similar (See Fig. 3B), however Ng also teaches other embodiments which utilize excitation light made from different (RGB for example) color light sources (for instance ¶ [0026] and/or Fig. 6 and related description). Ng teaches this as an alternative way of producing an adjustable broadband light source.
It would have been obvious to one of ordinary skill in the art to use excitation light made from different color light sources in the cited device of Ng as simply an alternative means of producing adjustable broadband light in the device.
As to claim 2, Ng teaches in 10the inactivated state, said first chromic layer is opaque, and in the activated state, said first chromic layer changes from being opaque to being transparent (“substantially opaque” in ¶ [0030], “substantially transparent” in ¶ [0029]).  
As to claim 3, Ng teaches a second chromic layer that covers the other 15one of said first and second LED chips, and that allows the excitation light emitted from said the other one of said first and second LED chips to pass therethrough (#332 in Fig. 3A).  
As to claim 4, Ng teaches said first chromic layer has an absorption peak 20wavelength equal to the emission peak wavelength of the excitation light emitted from said one of said first and second LED chips, when said first chromic layer is in the inactivated state, said first chromic layer absorbs the excitation 25light emitted from said one of said first and second LED chips so that the excitation light emitted from said one of said first and second LED chips does not enter24 into said light conversion layer, and when said first chromic layer is in the activated state, the absorption peak wavelength of said first chromic layer is changed to be different from the 5emission peak wavelength of the excitation light emitted from said one of said first and second LED chips, such that the excitation light emitted from said one of said first and second LED chips is allowed to pass therethrough (Selective light blocking and transmitting is accomplished by adjusting the polarization in ¶ [0028] –[0030], additionally, [0031] teaches the use of electro-chromic material to block the light instead of polarization).  
10As to claim As to claim 5, Ng teaches said first LED chip emits an excitation light having an emission peak wavelength that ranges from 440 nm to 460 nm and is covered by said first chromic layer, said second LED chip emits an excitation light having an 15emission peak wavelength that ranges from 470 nm to 550 nm (Red Green and Blue LEDs suggested in ¶ [0082]), and the color temperature of said second excited light is greater than that of said first excited light (see for instance Fig. 3B showing a shift in color temperature). The motivation to use said LEDs is the same as in claim 1. Examiner notes that which excited light is a higher or lower color temperature depends only on naming convention.
As to claim 6, Ng teaches said first LED chip emits an excitation light having an 20emission peak wavelength that ranges from 440 nm to 460 nm, and said second LED chip emits an excitation light having an emission peak wavelength that ranges from 470 nm to 550 nm (Red Green and Blue LEDs suggested in ¶ [0082]) and is covered by said first chromic layer (Fig. 3A), and the color temperature of said second excited light 25is lower than that of said first excited light (see for instance Fig. 3B showing a shift in color temperature). The motivation to use said LEDs is the same as in claim 1. Examiner notes that which excited light is a higher or lower color temperature depends only on naming convention or the selection of an appropriate phosphor to accomplish color temperature adjustment, both within the level of and obvious to one of ordinary skill in the art.
Regarding the limitations of claims 7 and 8, which presents structure similar to that of claim 6 except that it uses an ultraviolet excitation light source, Ng also teaches that the light source can be an ultraviolet light source as desired (¶ [0024]). This the substitution of one type of excitation light source for another, and subsequent adjustments to the device to accommodate the ultraviolet excitation light would have been obvious to one of ordinary skill in the art. The motivation to combine is the same as in claim 1. Examiner notes that which excited light is a higher or lower color temperature depends only on naming convention or the selection of an appropriate phosphor to accomplish color temperature adjustment, both within the level of and obvious to one of ordinary skill in the art. 
As to claim 9, Ng teaches15As to when transitioning from the inactivated state to the activated state, said first chromic layer has a light transmittance that increases with an increased current applied to said LED filament structure (¶ [0031]).  
20 As to claim 10, Ng teaches15As to the time period for said first chromic layer to transition from the inactivated state to the activated state is reduced with the increased current that is applied to said LED filament structure (¶ [0031]).  
25 As to claim 11, Ng teaches15As to said LED chip unit includes a plurality of said first LED chips and a plurality of said second LED chips that are26 alternately disposed on the same surface of said substrate and that are spaced apart from one another (Fig. 6B), the motivation to combine is the same as in claim 1.  
As to claim 12, Ng teaches said first LED chips are equally spaced apart from 5adjacent ones of said second LED chips (Fig. 6B).  
As to claim 16, Ng teaches one of said first excited light and said second excited 20light is a cool-color light, and the other one of said first excited light and said second excited light is a warm-color light (¶ [0066]).  
As to claim 17, Ng teaches an LED lighting lamp, comprising an LED filament structure, with all the limitations repeated from claim 1. (see the rejection of claim 1).

Claims 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US Pub. No. 2015/0062907 A1) in view of Su et al. (US Pub. No. 2016/0097494 A1).
As to claim 13, Ng is silent about said light conversion layer further includes a glue body that is made of a material selected from the group consisting of a silica gel, an epoxy resin, and a 10combination thereof.  
However, in the same field or endeavor, Su teaches a light conversion layer including a material selected from the group consisting of a silica gel, an epoxy resin, and a 10combination thereof (¶ [0032]). These are common materials for a phosphor layer.
It would have been obvious to one of ordinary skill in the art to use a silica gel or epoxy resin as the material for holding the phosphor in the device of Ng, as taught by Su, since it is shown to be a suitable material for creating a phosphor layer. 
As to claim 14, Ng teaches said light conversion material includes red phosphors, and one of green phosphors, yellow phosphors and a combination thereof (¶ [0066]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US Pub. No. 2015/0062907 A1) in view of Tsang et al. (US Pub. No. 2011/0133672 A1).
As to claim 15, Ng is silent about15As to clai said first chromic layer includes one of a photochromic material and a thermochromic material.  
However, in the same field or endeavor, Tsang teaches a filter used in a dynamic light device which uses a photochromic material as the chromic material to make different color intensities (¶ [0013]).
It would have been obvious to one of ordinary skill in the art to have the chromic material in Ng be photochromic as taught by Tsang as an alternate way of accomplishing the desired different color intensities in the device of Ng.
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Ng fails to teach or suggest the “chromic layer covering the exposed surface of one of…first LED chip and… second LED chip.” Applicant argues that the transmission attenuators (chromic layer) are spaced from the exposed surface of the light source, and thus are not in contact with and do not cover the exposed surface of the light source. Applicant makes a point that a lack of contact between the transmission attenuators and the exposed surface of the light source means the transmission attenuators do not cover the exposed surface of the light source.
The Applicant’s arguments are not persuasive. First, the Applicant’s claim language does not include any limitations requiring the chromic layer to be in contact with the exposed surface of the LED chips. Examiner notes that the Applicant’s claim language contains the limitation “a light conversion layer disposed on and covering said LED chip…” which further proves that “covering” doesn’t even imply being “disposed on” much less “in contact.” Further, there is no special definition in the Applicant’s specification so the Applicant’s language of “covering” is being a broad yet reasonable interpretation of “located above or over.” The transmission attenuator (chromic layer) of Ng is located above or over the light source and thus meets the Applicant’s claim language.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875